FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                           January 24, 2013

                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court

 UNITED STATES OF AMERICA,

        Plaintiff-Appellee,                                   No. 12-6155
                                                    (D.C. No. 5:11-CR-00310-HE-1)
 v.                                                          (W.D. Okla.)

 ERIC EUGENE TURNER,

        Defendant-Appellant.


                              ORDER AND JUDGMENT*


Before MURPHY, EBEL, and HARTZ, Circuit Judges.


       Mr. Turner appeals his sentence on the basis that the district court erred in

applying the enhanced penalty provision of the Armed Career Criminal Act (“ACCA”).

We conclude that the district court did not err in applying the ACCA, and we therefore

affirm Mr. Turner’s sentence.




       *After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties= request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
                                     BACKGROUND

        Mr. Turner pled guilty to one count of possessing a firearm after a felony

conviction in violation of 18 U.S.C. § 922(g)(1). The presentence report (“PSR”)

identified four drug-trafficking offenses as predicate offenses for purposes of the

enhanced penalty provision of the ACCA. These convictions were for distribution of a

controlled substance, and they resulted from Mr. Turner selling crack cocaine to a

confidential informant on July 8, 2002, twice on July 31, 2002, and again on September

9, 2002. Mr. Turner pled guilty to and was sentenced on all four convictions at the same

time.

        Mr. Turner objected to application of the ACCA on the basis that these prior

convictions should be considered one criminal episode. The district court overruled Mr.

Turner’s objections and sentenced Mr. Turner to a term of imprisonment of 180 months,

which was the mandatory minimum required under the ACCA. See 18 U.S.C. §

924(e)(1). Mr. Turner filed a timely Notice of Appeal.

        The United States District Court for the Western District of Oklahoma had

jurisdiction pursuant to 18 U.S.C. §3231. This court has jurisdiction to consider this

appeal pursuant to 28 U.S.C. §1291.

                                      DISCUSSION

                                  I. Standard of Review

        “We review a sentence enhancement imposed under the ACCA de novo.” United

States v. Delossantos, 680 F.3d 1217, 1219 (10th Cir. 2012). “The government carries
                                             2
the burden of proving by a preponderance of the evidence that an enhancement is

appropriate.” Id. (internal quotation marks omitted).

   II. Under the ACCA, Mr. Turner’s Previous Convictions Were Committed on
                    Occasions Different from One Another

       The applicable provision of the ACCA states as follows:

       In the case of a person who violates section 922(g) of this title and has three
       previous convictions . . . for a violent felony or a serious drug offense, or
       both, committed on occasions different from one another, such person shall
       be fined under this title and imprisoned not less than fifteen years . . . .

18 U.S.C. § 924(e)(1). On appeal, Mr. Turner does not challenge whether his convictions

qualify as “serious drug offenses”; instead, he argues that the convictions were not

“committed on occasions different from one another.” His argument is foreclosed by this

court’s precedent.

       “[W]e have analyzed § 924(e)(1) on numerous occasions and adopted the view,

which is shared by most other circuits, that the statutory reference to offenses ‘committed

on occasions different from one another’ was intended to reach multiple criminal

episodes distinct in time.” United States v. Johnson, 130 F.3d 1420, 1430 (10th Cir.

1997) (internal quotation marks omitted). Accordingly, we have held “that drug offenses

committed at distinct, different times will be treated as separate predicate offenses for

purposes of § 924(e)(1).” Id. at 1431 (internal quotation marks omitted) (concluding that

a defendant had committed three separate offenses when he sold crack cocaine to an

undercover officer on three occasions over multiple months).


                                              3
       Applying this rule, in United States v. Delossantos, we rejected the same

arguments that Mr. Turner makes in this appeal. See 680 F.3d at 1220. In Delossantos,

the defendant’s PSR identified four predicate convictions under the ACCA based on four

occasions during one month where the defendant sold drugs to an undercover officer as

part of a sting operation. See id. at 1218-20. The defendant in Delossantos claimed that

these offenses were part of a single criminal episode. See id. at 1219. Specifically, in

language very similar to Mr. Turner’s, the defendant in Delossantos argued that “the drug

offenses . . . were not only committed close in time, but also tied together legally and

factually by a sting operation that anticipated each of the acts occurring after the initial

purchase,” and that “the offenses [we]re related by way of charge and conviction,

geographically, by mode of operation, by the individuals involved in the illegal activity,

by the criminal objectives, and temporally.” Id. at 1219-20.

       In Delossantos, we rejected the defendant’s arguments and concluded that “[i]n

between each of the drug offenses, Defendant had a meaningful opportunity to cease his

illegal conduct,” but “[h]e made the decision to continue engaging in criminal activity

rather than refusing to sell to the undercover officer on each subsequent occasion.” Id. at

1220. Similarly, we reject Mr. Turner’s arguments.1 Like the defendant in Delossantos,


1
 Mr. Turner urges this court to apply United States v. Beckstrom, 647 F.3d 1012 (10th
Cir. 2012). The holding in Beckstrom does not involve the ACCA; it involves a
sentencing enhancement under 21 U.S.C. §§ 841(b)(1)(A). Id. at 1017-20. “We have not
applied Beckstrom in an ACCA case.” Delossantos, 680 F.3d at 1220 n.2. And even if
we were to apply Beckstrom, we would affirm Mr. Turner’s sentence because, as in
                                                                           Continued . . .
                                               4
Mr. Turner could have ceased his illegal conduct at any time but instead made the

decision to sell drugs to the confidential informant on each occasion. Thus, “no single

criminal episode existed . . . because each violation occurred at distinct, different times.”2

See id. at 1220.




Delossantos, Mr. Turner’s predicate convictions meet the three requirements articulated
in Beckstrom—they arose from distinct criminal acts, they occurred at distinct times, and
the defendant had an opportunity to discontinue his involvement in the criminal activity.
See id.
        Mr. Turner also argues that the court should apply the holdings in United States v.
Robinson, 187 F.3d 516 (5th Cir. 1999) and United States v. Breckenridge, 229 F.3d
1144 (4th Cir. 2000) (unpublished). Again, these two cases do not involve the ACCA.
They address whether prior convictions are related under the United States Sentencing
Guidelines (“U.S.S.G.”)—specifically, U.S.S.G. § 4A1.2. We have previously rejected
the argument that these holdings should be applied to the ACCA. Delossantos, 680 F.3d
at 1220 n.3 (“Whether a case is ‘related’ under the USSG is broader than the category of
cases in which the prior offenses will be deemed to have occurred on the same occasion
for purposes of the ACCA.”).
2
 In making his argument that the offenses are part of a single criminal episode, Mr.
Turner contends that “two of the sales were made on the same day literally within
minutes of one another.” The district court concluded that “even if those [events] were
somehow not distinct, we’re still left with three” predicate offenses under the ACCA.
We agree. Accordingly, we need not address the question whether both offenses
occurring on the same day were “committed on occasions different from one another.”
See 18 U.S.C. § 924(e)(1).

                                              5
                                 CONCLUSION

      For the foregoing reasons, we conclude that the district court did not err in

applying the sentence enhancement under the ACCA. Accordingly, we AFFIRM

Mr. Turner’s sentence.


                                         ENTERED FOR THE COURT



                                         David M. Ebel
                                         Circuit Judge




                                            6